Citation Nr: 1220000	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-22 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected major depressive disorder (MDD). 

2.  Restoration of a 60 percent rating for service-connected diabetes mellitus type I.  

3.  Entitlement to service connection for a back condition as secondary to service-connected diabetes mellitus type I. 

4.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to May 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record raises the issue of entitlement to service connection for a generalized systemic condition manifested by bone loss as secondary to diabetes mellitus type I.  See November 2007 notice of disagreement.  This issue has not been addressed by the RO.  As such, the Board REFERS the issue of entitlement to service connection for a generalized systemic condition manifested by bone loss as secondary to diabetes mellitus type I to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issues on appeal can be adjudicated; specifically, examinations are necessary.  Further, the Veteran's outpatient treatment records must be obtained and associated with the record.  

Regarding the service-connected MDD, the Veteran was last afforded a VA examination in December 2006.  He contends that his MDD has gotten worse since that time; specifically, he stated that he experiences chronic forgetfulness, as well as serious lapses in judgment.  See November 2007 notice of disagreement.  He further reported that he was once a popular fellow, but as of today, did not have any friends.  Id.  In light of the Veteran's statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran asserts that his service-connected diabetes mellitus type I should not be decreased from 60 to 40 percent disabling because he was, in fact, hospitalized twice this past year.  See August 2008 VA Form 9.  Specifically, he reported that he was hospitalized for hypoglycemic reactions, as low as 25ml, which were recorded during his stay, in June 2008.  Id.  The record demonstrates that the Veteran requires insulin for his condition, a restricted diet, and regulation of activities, as well as complications that would not be compensable if separately evaluated (i.e. the Veteran has erectile dysfunction but without penis deformity).  See December 2006 VA examination report.  However, clarification as to whether the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider is necessary prior to adjudication.  Accordingly, another examination is required to determine the current level of severity of the Veteran's service-connected diabetes mellitus type I disability.  38 C.F.R. § 4.2.

Regarding the claim of entitlement to service connection for a back condition as secondary to the service-connected diabetes mellitus type I disability, the record shows a history of chronic back pain, as well as diagnoses of degenerative joint disease of the lumbar and cervical spine.  See VA outpatient treatment records dated September 2005 through January 2008.  The Veteran and his representative asserted that the Veteran's current back conditions are related to his service-connected diabetes.  See April 2012 statement from the Veteran's representative.  Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran must be afforded a VA examination in an attempt to determine the etiology of the Veteran's back conditions, and whether either disorder is related to the aforementioned service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Regarding the claim of entitlement to a TDIU due to service-connected disabilities, the Veteran stated that he stopped working in the water treatment industry in January 2007 because his partner dissolved their agreement due to his frequent medical appointments and poor health episodes.  See August 2008 VA Form 9.   He further stated that he was a self-employed realtor "because I am the only person that would hire me."  Id.  He also explained that his attempts of self employment resulted in failure due to his chronic physical and mental ailments.  See November 2007 notice of disagreement.  Specifically, the Veteran stated that, although he was self-employed, his diabetes symptomatology, to include hypoglycemic blackouts, mood swings, and disturbances in motivation adversely affected his professional life.  Id.  The duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

The most recent outpatient treatment record contained in the record is dated in January 2008. However, as indicated above, the Veteran reported that he was hospitalized for his diabetes disability in June 2008.  As such, VA must contact the Veteran and request the appropriate contact information for any medical providers who have treated him for complaints related to his diabetes mellitus type I, MDD, and low back condition from January 2008 to the present, and then obtain or request the records from the providers identified by the Veteran.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for complaints related to his diabetes mellitus type I, MDD, and low back condition from January 2008 to the present.  Obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any back disorder(s).  The claims file must be made available to the examiner for review in connection with the examination.  The examiner must conduct a thorough examination and provide diagnoses for any pathology found.  The examiner must to review all pertinent records associated with the claims file, particularly post-service treatment records, including the Veteran's lay statements.

Based on examination findings and review of the record,
the examiner must answer the following question:

Is it at least as likely as not that any currently diagnosed back disorder is caused or aggravated (worsened) by the Veteran's service-connected diabetes mellitus type I disability? If the Veteran's back disorder(s) was aggravated by the service-connected diabetes mellitus type I disability, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the back disorder(s) before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  After completion of the foregoing, readjudicate the claim of service connection for a back condition as secondary to the service-connected diabetes mellitus type I.  

4.  Schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his service-connected MDD, to include the effect of his service-connected disabilities (MDD, diabetes mellitus type I, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity) on his employability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

Based on examination findings and review of the record:  

The examiner must indicate the symptomatology attributable to the Veteran's service-connected MDD disability.  

The examiner must offer an opinion as to whether it is at least as likely as not the Veteran's service-connected MDD, diabetes mellitus type I, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity, without regard to his non service-connected disabilities, or his age, renders him unable to secure and follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his service-connected diabetes mellitus type I, 
to include the effect of his service-connected disabilities (MDD, diabetes mellitus type I, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity) on his employability.  The claims folder must be made available to the examiner for review prior to the examination.  In particular, the examiner must review the Veteran's outpatient treatment records, to include any records that show the Veteran was hospitalized for his diabetes condition.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner must be accomplished.  

Based on examination findings and review of the record:  

The examiner must indicate the symptomatology attributable to the Veteran's service-connected diabetes mellitus type I disability.  Specifically, the examiner must state whether the Veteran requires insulin, a restricted diet, and/or regulation of activities.  The examiner must indicate any complications the Veteran suffers due to his diabetes condition, i.e. erectile dysfunction.  The examiner must also clearly state whether the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

The examiner must offer an opinion as to whether it is at least as likely as not the Veteran's service-connected MDD, diabetes mellitus type I, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the left upper extremity, without regard to his non service-connected disabilities, or his age, renders him unable to secure and follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  After completion of the above development, readjudicate the Veteran's claims, to include entitlement to an initial disability evaluation in excess of 50 percent for service-connected MDD; entitlement to restoration of a 60 percent rating for service-connected diabetes mellitus type I; entitlement to service connection for a back condition as secondary to service-connected diabetes mellitus type I; and entitlement to a TDIU, with application of all appropriate laws and regulations, as well as any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


